EXHIBIT 10.4

THE SECURITIES SUBSCRIBED FOR UNDER THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER THIS AGREEMENT NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH AGREEMENT, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH AGREEMENT MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAWS.

SUBSCRIPTION AND REGISTRATION RIGHTS AGREEMENT

Name of Subscriber ______________________

The Quantum Group, Inc.

3420 Fairlane Farms Road, Suite C

Wellington, Florida 33414

1.

Subscription.  The undersigned (the “Holder,” the “Investor,” “me,” or “I”)
hereby agrees to purchase certain 10% Subordinated Promissory Notes (the
“Notes”) set forth on the Signature Page attached hereto of The Quantum Group,
Inc., a Nevada corporation (the “Company”), on the terms set forth herein
(together with Exhibit A –Confidential Investor Questionnaire (if necessary),
Exhibit B – Form of 10% Subordinated Secured Promissory Note, Exhibit C – Term
Sheet describing the offering of no minimum and a maximum of up to $600,000 in
the principal amount of the Notes of the Company (the “Offering”), provided that
the Company has the option to increase the offering by up to an additional
$200,000, Exhibit D – Form of Equity Consideration Certificate, Exhibit E – Risk
Factors, and Appendix A – the Company Annual Report on Form 10-K for the fiscal
year ended December 31, 2008, and Quarterly Report on Form 10-Q for the fiscal
quarter ended April 30, 2009, (the “Transaction Documents”).

The Offering shall terminate on July 31, 2009 unless extended by the Company,
for a period of up to an additional 30 days without notice to the Investor.
Subscriptions are subject to the right of the Company to accept or reject a
subscription in whole or in part, to prior sale, and to termination of the
Offering at any time.  Minimum investment amount is $25,000, subject to the
right of the Company to accept lesser amounts in its sole discretion. The
Company intends to use the net proceeds of this Offering for working capital and
general corporate purposes.

In consideration of the undersigned’s purchasing the Notes on the terms set
forth in the Transaction Documents, the Company shall issue to such Investor an
Equity Consideration Certificate (the “Equity Certificate”) representing a
certain number of the Company common stock which number shall be determined as
set forth below.

The Notes and the shares of the Company common stock representing the Equity
Consideration shall be referred hereinafter as the “Securities.” All capitalized
terms used in this Note that are not defined herein shall have the respective
meanings given such terms in the Transaction Documents.





1




--------------------------------------------------------------------------------

2.

Payment.  Payment of the subscription price by Offerees is to be made by wire
transfer at the time of Offeree’s delivery of its executed signature pages of
the subscription materials to The Quantum Group, Inc.  All subscriptions for the
Note shall be payable to “The Quantum Group”.

THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES

SUBSCRIBED FOR HEREUNDER IS $___________.

3.

Representations and Warranties.  By executing this Subscription and Registration
Rights Agreement, the undersigned:

(a)

Acknowledges that the undersigned has received and carefully read the
Transaction Documents, is familiar with and understands the Transaction
Documents, has relied on the information contained in the Transaction Documents,
and has not relied upon any other offering literature or prospectus;

(b)

Represents and warrants that the undersigned is acquiring the Securities for his
or her own account as principal for investment and not with a view to resale or
distribution, and that the undersigned will not sell or otherwise transfer the
Securities except in accordance with restrictions on transfer under the
applicable federal and state securities laws;

(c)

Represents and warrants that the undersigned has such knowledge and experience
in financial and business matters as will enable him or her to evaluate the
merits and risks of the prospective investment;

(d)

Represents and warrants that the undersigned is able to bear the economic risk
of losing his or her entire investment in the Securities;

(e)

Represents and warrants that the undersigned’s overall commitment to investments
which are not readily marketable is not disproportionate to the net worth of the
undersigned, and his or her investment in the Securities will not cause such
overall commitment to become excessive;

(f)

Represents and warrants that (i) the undersigned is at least 21 years of age,
(ii) he or she has adequate means of providing for his or her current needs and
personal contingencies, (iii) he or she has no need for liquidity in the
proposed investment in the Securities, (iv) he or she maintains a domicile and
is not a transient or temporary resident at the address shown in the
Confidential Purchaser Questionnaire, and (v) all of his or her investments in
and commitments to non-liquid investments are, and after his or her purchase of
the Securities will be, reasonable in relation to the undersigned's net worth
and current needs;

(g)

Understands that the Company shall have the right, in its sole and absolute
discretion, to accept or reject this tendered subscription in whole or in part,
at any time prior to closing, or to allocate to him or her fewer than the number
of Securities than the undersigned has subscribed for;

(h)

Understands that the Company will notify the undersigned whether this
subscription is accepted or rejected, and that in the event such subscription is
rejected, the tendered payment will be returned in full, and all of the
obligations of the undersigned hereunder shall terminate;

(i)

Understands that the Securities have not been registered under the Securities
Act of 1933, as amended (the “1933 Act”), or the securities laws of any state
and, as a result thereof, are subject to substantial restrictions on transfer,
which restrictions are described in the Transaction Documents;

(j)

Agrees and understands that he or she will not sell or otherwise transfer any
Securities unless the Securities are registered under the 1933 Act and any other
applicable federal or state





2




--------------------------------------------------------------------------------

securities laws, or the undersigned obtains an opinion of counsel which is
satisfactory to the Company (both as to the issuer of the opinion and the form
and substance thereof) that the Securities may be transferred in reliance on an
applicable exemption from the registration requirements of such laws;

(k)

Understands that (i) except as otherwise set forth in this Subscription and
Registration Rights Agreement, the Company has no obligation or intention to
register the Securities for resale under any federal or state securities laws or
to take any action (including the filing of reports or the publication of
information required by Rule 144 under the 1933 Act) which would make available
any exemption from the registration requirements of such laws, and (ii) the
undersigned therefore may be precluded from selling or otherwise transferring or
disposing of any Securities or any portion thereof for an indefinite period of
time or at any particular time, and may therefore have to bear the economic risk
of investment in the Securities for an indefinite period of time;

(l)

Understands that an investment in the Company involves certain risks, and has
taken full cognizance of and understands all of the risk factors relating to the
purchase of Securities;

(m)

Understands that no federal or state agency has approved or disapproved the
Securities, passed upon or endorsed the merits of the offering thereof, or made
any finding or determination as to the fairness of the Securities for
investment;

(n)

Acknowledges that all material documents, records, and books pertaining to this
investment have on request been made available to the undersigned and to his or
her advisors;

(o)

Acknowledges that the Company has made available to the undersigned the
opportunity to ask questions of, and receive answers from, the Company
concerning the terms and conditions of the offering, and to obtain any
additional information to the extent that the Company possess such information
or can acquire it without unreasonable effort or expense, necessary to verify
the accuracy of the information given to the undersigned; and

(p)

The undersigned is an "accredited investor" as such term is defined in Section
2(15) of the 1933 Act and Rule 501 of Regulation D promulgated by the Securities
and Exchange Commission under the 1933 Act.  Specifically, the undersigned is
(check all appropriate items):

¨

(i)

A bank as defined in Section 3(a)(2) of the 1933 Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act, whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (the "Investment
Company Act") or a business development company as defined in Section 2(a)(48)
of the Investment Company Act; a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; a plan established and maintained by a state,
its political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets greater than $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 ("ERISA"), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or a
registered investment advisor, or if the employee benefit plan has total assets
greater than $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors;

¨

(ii)

A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940;





3




--------------------------------------------------------------------------------

¨

(iii)

An organization described in Section 501(c)(3) of the Internal Revenue Code of
1986 as amended, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets greater than $5,000,000;

¨

(iv)

A director or executive officer of the Company;

¨

(v)

A natural person whose individual net worth or joint net worth with that
person's spouse, at the time of his or her purchase exceeds $1,000,000.
(California and Massachusetts residents:  If the undersigned is a California
resident, his or her investment in the Company will not exceed 10% of his or her
net worth (or joint net worth with his or her spouse).  If the undersigned is a
Massachusetts resident, his or her investment in the Company will not exceed 25%
of his or her joint net worth with his or her spouse (exclusive of principal
residence and its furnishings);

¨

(vi)

A natural person who had an individual income greater than $200,000 in each of
the two most recent years or joint income with that person's spouse greater than
$300,000 in each of those years, and in either such case, has a reasonable
expectation of reaching the same income level in the current year. (California
and Massachusetts residents: please see Paragraph 3(v)(v) above for additional
requirements.)

¨

(vii)

A trust with total assets greater than $5,000,000 not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a person who has
such knowledge and experience in financial and business matters that he or she
is capable of evaluating the merits and risks of the prospective investment.);
or

¨

(viii)

An entity in which all of the equity owners are accredited investors. (If this
alternative is checked, the undersigned must identify each equity owner and
provide statements signed by each demonstrating how each is qualified as an
accredited investor.)

4.

Indemnification.  The undersigned acknowledges that he or she understands the
meaning of the representations made by him or her in this Subscription and
Registration Rights Agreement, and hereby agrees to indemnify and hold harmless
the Company, and all persons deemed to be in control of the Company from and
against any and all loss, costs, expenses, damages and liabilities (including,
without limitation, court costs and attorneys' fees) arising out of or due to a
breach by the undersigned of any such representations.

All such representations shall survive the delivery of this Subscription and
Registration Rights Agreement and the purchase by the undersigned of any
Securities.

5.

No Third Party Beneficiaries.  Notwithstanding anything to the contrary
contained herein, no provision of this Subscription and Registration Rights
Agreement is intended to benefit any party other than the parties hereto and
their permitted successors and assigns, and shall not be enforceable by any
other party.

6.

Description of Promissory Note.  Each Promissory Note bears interest at the rate
of 10% per annum payable at maturity [need to mention increased default
interest?] and matures 90 days from the acceptance of subscription by the
Company.

7.

Purchase; Registration Rights.

(a)

I hereby tender to the Company cash or a check or wire transfer (information to
be provided to me on my request) made payable to the order of The Quantum Group,
Inc. in the amount





4




--------------------------------------------------------------------------------

indicated above, an executed copy of this Subscription and Registration Rights
Agreement and an executed copy of my Investor Questionnaire.

(b)

This offering will continue until the earlier of (i) the sale of $600,000 in
face amount of Promissory Notes or (ii) July 31, 2009, unless extended by the
Company for up to an additional 30 days without notice to the Investor (the
“Termination Date”).  Upon the earlier of a closing for my subscription or
completion of the offering, I will be notified promptly by the Company as to
whether my subscription has been accepted by the Company.

(c)

If at any time prior to two (2) years from the date hereof, whenever the Company
proposes to register any of its equity securities under the Securities Act and
files a registration statement under the 1933 Act with the Securities and
Exchange Commission (other than a registration statement on Form S-4, S-8 or
other limited purpose form), the Company shall send to each holder of the shared
issued under the Equity Certificate (collectively, the "Holders"), a written
notice of such determination, which notice shall offer the Holders the
opportunity to include in such registration statement the number of securities
issued or issuable in connection with such equity certificate (collectively, the
“Registrable Securities”), and, if within ten (10) days after the date of such
notice, each Holder shall so request in writing, the Company shall include in
such registration statement the Registrable Securities such Holder requests to
be registered, subject to customary underwriter cutbacks and lock-ups, as may be
applicable. The Holder further understands and agrees that the Company shall use
its reasonable best efforts to include the Registrable Securities in such
registration statement and that it undertakes no obligation to maintain the
effectiveness of such registration statement with a current prospectus available
after such time as all of the Registrable Securities have been sold. The Holder
further understand and agrees that the registration rights shall terminate as to
any Holder when the Registrable Securities held by such Holder (together with
any affiliate of such Holder with whom such Holder must aggregate its sales
under SEC Rule 144) could be sold without restriction under SEC Rule 144. The
registration expenses, exclusive of stock transfer taxes, underwriting discounts
and commissions, will be borne by the Company. The Company will, until such time
as the shares may be sold under Rule 144 without volume limitation:

(i)

prepare and file with the SEC such amendments to such registration statement and
supplements to the prospectus contained therein as may be necessary to keep such
registration statement effective;

(ii)

furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities;

(iii)

use its best efforts to register or qualify the securities covered by such
registration statement under such state securities or blue sky laws of such
jurisdictions as the Holders may reasonably request in writing within twenty
(20) days following the original filing of such registration statement, except
that the Company shall not for any purpose be required to execute a general
consent to service of process or to qualify to do business as a foreign
corporation in any jurisdiction wherein it is not so qualified or subject itself
to taxation in any such jurisdiction;

(iv)

notify the Holders, promptly after it shall receive notice thereof, of the time
when such registration statement has become effective or a supplement to any
prospectus forming a part of such registration statement has been filed;

(v)

notify the Holders promptly of any request by the SEC for the amending or
supplementing of such registration statement or prospectus or for additional
information;





5




--------------------------------------------------------------------------------

(vi)

prepare and file with the SEC, promptly upon the request of any Holders, any
amendments or supplements to such registration statement or prospectus which, in
the opinion of counsel for such Holders (and concurred in by counsel for the
Company), is required under the Act or the rules and regulations thereunder;

(vii)

prepare and promptly file with the SEC and promptly notify such Holders of the
filing of such amendment or supplement to such registration statement or
prospectus as may be necessary to correct any statements or omissions if, at the
time when a prospectus relating to such securities is required to be delivered
under the Act, any event shall have occurred as the result of which any such
prospectus or any other prospectus as then in effect would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading; and

(viii)

advise the Holders, promptly after it shall receive notice or obtain knowledge
thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such registration statement or the initiation or threatening of
any proceeding for that purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued.

The Company may require each Holder of the Registrable Securities as to which
any registration is being effected to furnish to the Company such information
regarding the distribution of such shares as the Company may from time to time
reasonably request in writing.  All fees, costs and expenses of and incidental
to such registration, inclusion and public offering in connection therewith
shall be borne by the Company; provided, however, that the Holders shall bear
their pro rata share of the underwriting discount and commissions and transfer
taxes. The fees, costs and expenses of registration to be borne by the Company
as provided above shall include, without limitation, all registration, filing,
FINRA fees, printing expenses, fees and disbursements of counsel and accountants
for the Company, and all legal fees and disbursements and other expenses of
complying with state securities or blue sky laws of any jurisdictions in which
the securities to be offered are to be registered and qualified. The Company
further agrees to pay for the reasonable fees of counsel for the Holders with
respect to any such registration. Fees and disbursements of counsel and
accountants for the Holders and any other expenses incurred by the Holders not
expressly included above shall be borne by the Holders.

Each Holder of the Registrable Securities included in a registration pursuant to
the provisions of this Section will indemnify and hold harmless the Company, its
directors and officers, any controlling person and any underwriter from and
against, and will reimburse the Company, its directors and officers, any
controlling person and any underwriter with respect to, any and all loss,
damage, liability, cost or expense to which the Company or any controlling
person and/or any underwriter may become subject under the Act or otherwise,
insofar as such losses, damages, liabilities, costs or expenses are caused by
any untrue statement or alleged untrue statement of any material fact contained
in such registration statement, any prospectus contained therein or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was so made in reliance upon and in
strict conformity with written information furnished by or on behalf of such
Holder specifically for use in the preparation thereof.





6




--------------------------------------------------------------------------------

8.

Acceptance or Rejection of Subscription.

(a)

I understand and agree that the Company reserves the right to reject this
subscription for the Notes, in whole or in part, for any reason and at any time
prior to the Closing, notwithstanding prior receipt by me of notice of
acceptance of my subscription.

(b)

In the event of the rejection of this subscription, my subscription payment will
be promptly returned to me without interest or deduction and this Subscription
and Registration Rights Agreement shall have no force or effect.  In the event
my subscription is accepted and the offering is completed, the funds specified
above shall be released to the Company.

9.

Closing.  The closing (“Closing”) of this offering may occur any time and from
time to time before the Termination Date.  There is no Minimum Offering.  The
Notes subscribed for herein shall not be deemed issued to or owned by me until
one copy of this Subscription and Registration Rights Agreement has been
executed by me and countersigned by the Company and the Closing with respect to
such Notes has occurred.

10.

Disclosure.  Because this offering is limited to accredited investors as defined
in Section 2(15) of the Act, and Rule 501 promulgated thereunder, in reliance
upon the exemption contained in Section 4(2) of the Act and applicable state
securities laws, the Notes are being sold without registration under the Act. I
acknowledge receipt of the Offering Documents and all related documents and
represent that I have carefully reviewed and understand the Offering Documents
and its exhibits. I have received all information and materials regarding the
Company that I have requested. I fully understand that the Company has a limited
financial and operating history and that the Notes are speculative investments,
which involve a high degree of risk of the loss of my entire investment. I fully
understand the nature of the risks involved in purchasing the Notes and I am
qualified by my knowledge and experience to evaluate investments of this type. I
have carefully considered the potential risks relating to the Company and
purchase of its Notes and have, in particular, reviewed each of the risks set
forth in the Offering Documents. Both my advisors and I have had the opportunity
to ask questions of and receive answers from representatives of the Company or
persons acting on its behalf concerning the Company and the terms and conditions
of a proposed investment in the Company and my advisors and I have also had the
opportunity to obtain additional information necessary to verify the accuracy of
information furnished about the Company. Accordingly, I have independently
evaluated the risks of purchasing the Notes.

11.

Investor Representations and Warranties.  I acknowledge, represent and warrant
to, and agree with, the Company as follows:

(a)

I am aware that my investment involves a high degree of risk as disclosed in the
Offering Documents and have read carefully the Offering Documents and I
understand that by signing this Subscription and Registration Rights Agreement I
am agreeing to be bound by all of the terms and conditions of the Financing
Agreement, Bridge Note and Security Agreement, which are included in the
Offering Documents, and my signature on this Subscription and Registration
Rights Agreement is deemed to be a signature on the Financing Agreement.

(b)

I acknowledge and am aware that there is no assurance as to the future
performance of the Company.

(c)

I acknowledge that there may be certain adverse tax consequences to me in
connection with my purchase of Notes, and the Company has advised me to seek the
advice of experts in such areas prior to making this investment.





7




--------------------------------------------------------------------------------

(d)

I am purchasing the Notes for my own account for investment purposes and not
with a view to or for sale in connection with the distribution of the Notes, or
the shares of common stock issuable upon repayment of the Notes, nor with any
present intention of selling or otherwise disposing of all or any part of the
foregoing securities.  I agree that I must bear the entire economic risk of my
investment for an indefinite period of time because, among other reasons, the
Notes have not been registered under the Securities Act or under the securities
laws of any state and, therefore, cannot be resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and under applicable securities laws of certain states or an
exemption from such registration is available.  Furthermore, I hereby
acknowledge and agree that I will not sell, transfer, pledge, encumber, give or
otherwise dispose of, either publicly or privately, the Notes or the shares of
common stock issuable upon repayment of the Notes.  I hereby authorize the
Company to place a legend denoting the restrictions on the Notes that may be
issued to me, as well as the shares of common stock issuable upon repayment of
the Notes.

(e)

Except as described in my Investor Questionnaire, I am not a member of the
National Association of Securities Dealers, Inc. (“NASD”); I am not and have
not, for a period of 12 months prior to the date of this Subscription and
Registration Rights Agreement, been affiliated or associated with any company,
firm, or other entity which is a member of the NASD; and I do not own any stock
or other interest in any member of the NASD (other than interests acquired in
open market purchases).

(f)

I recognize that the Notes, as an investment, involve a high degree of risk
including, but not limited to, the risk of economic losses from operations of
the Company and the total loss of my investment.  I believe that the investment
in the Notes is suitable for me based upon my investment objectives and
financial needs, and I have adequate means for providing for my current
financial needs and contingencies and have no need for liquidity with respect to
my investment in the Company.

(g)

I have been given access to full and complete information regarding the Company
and have utilized such access to my satisfaction for the purpose of obtaining
information in addition to, or verifying information included in, the Offering
Documents and related documents, and I have either met with or been given
reasonable opportunity to meet with officers of the Company for the purpose of
asking questions of, and receiving answers from, such officers concerning the
terms and conditions of the offering of the Notes and the business and
operations of the Company and to obtain any additional information, to the
extent reasonably available.

(h)

I have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Notes and
have obtained, in my judgment, sufficient information from the Company to
evaluate the merits and risks of an investment in the Company.

(i)

I have relied solely upon my own investigation in making a decision to invest in
the Company.

(j)

I have received no representation or warranty from the Company or any of its
officers, directors, employees or agents in respect of my investment in the
Company and I have received no information (written or otherwise) from them
relating to the Company or its business other than as set forth in the Offering
Documents.  I am not participating in the offer as a result of or subsequent to:
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.





8




--------------------------------------------------------------------------------

(k)

I have had full opportunity to ask questions and to receive satisfactory answers
concerning the offering and other matters pertaining to my investment and all
such questions have been answered to my full satisfaction.

(l)

I have been provided an opportunity to obtain any additional information
concerning the offering and the Company and all other information to the extent
the Company possesses such information or can acquire it without unreasonable
effort or expense.

(m)

I am an “accredited investor” as defined in Section 2(15) of the Securities Act
and in Rule 501 promulgated thereunder and have attached the completed
Accredited Investor Questionnaire to indicate my “accredited investor” category.
 I can bear the entire economic risk of the investment in the Notes for an
indefinite period of time and I am knowledgeable about and experienced in
investments in the equity securities of non-publicly traded companies, including
early stage companies.  I am acquiring the Notes for my own account for
investment purposes only and not with a view to the resale or distribution of
such securities within the meaning of the Securities Act of 1933, as amended.  I
am not acting as an underwriter or a conduit for sale to the public or to others
of unregistered securities, directly or indirectly, on behalf of the Company or
any person with respect to such securities.

(n)

I understand that (1) the Notes and the underlying securities have not been
registered under the Securities Act, or the securities laws of certain states in
reliance on specific exemptions from registration, (2) no securities
administrator of any state or the federal government has recommended or endorsed
this offering or made any finding or determination relating to the fairness of
an investment in the Company and (3) the Company is relying on my
representations and agreements for the purpose of determining whether this
transaction meets the requirements of the exemptions afforded by the Securities
Act and certain state securities laws.

(o)

I understand that (1) since neither the offer nor sale of the Notes has been
registered under the Securities Act or the securities laws of any state, the
Notes may not be sold, assigned, pledged or otherwise disposed of unless they
are so registered or an exemption from such registration is available, and (2)
it is not anticipated that there will be any market for the resale of the Notes.

(p)

I have been urged to seek independent advice from my professional advisors
relating to the suitability of an investment in the Company in view of my
overall financial needs and with respect to the legal and tax implications of
such investment.

(q)

If the Investor is a corporation, company, trust, employee benefit plan,
individual retirement account, Keogh Plan, or other tax-exempt entity, it is
authorized and qualified to become an Investor in the Company and the person
signing this Subscription and Registration Rights Agreement on behalf of such
entity has been duly authorized by such entity to do so.

(r)

The information contained in my Investor Questionnaire, as well as any
information which I have furnished to the Company with respect to my financial
position and business experience, is correct and complete as of the date of this
Subscription and Registration Rights Agreement and, if there should be any
material change in such information prior to the Closing of the offering, I will
furnish such revised or corrected information to the Company.  I hereby
acknowledge and am aware that except for any rescission rights that may be
provided under applicable laws, I am not entitled to cancel, terminate or revoke
this subscription and any agreements made in connection herewith shall survive
my death or disability.








9




--------------------------------------------------------------------------------

12.

Indemnification.  I hereby agree to indemnify and hold harmless the Company and
its officers, directors, stockholders, employees, agents, and counsel against
any and all losses, claims, demands, liabilities, and expenses (including
reasonable legal or other expenses, including reasonable attorneys’ fees)
incurred by each such person in connection with defending or investigating any
such claims or liabilities, whether or not resulting in any liability to such
person, to which any such indemnified party may become subject under the
Securities Act, under any other statute, at common law or otherwise, insofar as
such losses, claims, demands, liabilities and expenses (a) arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
made by me and contained in this Subscription and Registration Rights Agreement
or my Investor Questionnaire, or (b) arise out of or are based upon any breach
by me of any representation, warranty, or agreement made by me contained herein
or therein.

13.

Severability.  In the event any parts of this Subscription and Registration
Rights Agreement are found to be void, the remaining provisions of this
Subscription and Registration Rights Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.

14.

Choice of Law and Jurisdiction.  This Subscription and Registration Rights
Agreement shall be governed by the laws of the State of Nevada as applied to
contracts entered into and to be performed entirely within the State of Nevada.
 Any action arising out of this Subscription and Registration Rights Agreement
shall be brought exclusively in a court of competent jurisdiction in Las Vegas,
Nevada, and the parties hereby irrevocably waive any objections they may have to
venue in Las Vegas, Nevada.

15.

Counterparts.  This Subscription and Registration Rights Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.  The
execution of this Subscription and Registration Rights Agreement may be by
actual or facsimile signature.

16.

Benefit.  This Subscription and Registration Rights Agreement shall be binding
upon and inure to the benefit of the parties hereto.

17.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Subscription and Registration Rights Agreement (except payment) shall be in
writing, and shall be sufficiently given if delivered to the addresses in
person, by Federal Express or similar courier delivery or by facsimile delivery,
as follows:

Investor:

At the address designated on the signature page of this Subscription and
Registration Rights Agreement.




The Company:

The Quantum Group, Inc.

Attn: Noel J. Guillama, President

3420 Fairlane Farms Road, Suite C

Wellington, Florida 33414

phone: 561-798-9800

fax: 561-828-0454

or to such other address as any of them, by notice to the others may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be conclusive evidence of successful facsimile delivery.
 Time shall be counted to, or from, as the case may be, the delivery in person
or by mailing.








10




--------------------------------------------------------------------------------

18.

Entire Agreement.  This Subscription and Registration Rights Agreement, together
with the Transaction Documents, constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior oral
and written agreements between the parties hereto with respect to the subject
matter hereof.  This Subscription and Registration Rights Agreement may not be
changed, waived, discharged, or terminated orally but, rather, only by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver, discharge or termination is sought.

19.

Section Headings.  Section headings herein have been inserted for reference only
and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part, any of the terms or provisions of this
Subscription and Registration Rights Agreement.

20.

Survival of Representations, Warranties and Agreements.  The representations,
warranties and agreements contained herein shall survive the delivery of, and
the payment for, the Notes.

21.

Acceptance of Subscription.  The Company may accept this Subscription and
Registration Rights Agreement at any time for all or any portion of the Notes
subscribed for by executing a copy hereof as provided and notifying me within a
reasonable time thereafter.

22.

Inconsistencies.  If there are any inconsistencies between this Agreement and
the Financing Agreement, the terms of the Financing Agreement shall govern.

RESIDENTS OF ALL STATES: THE NOTES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE NOTES ARE SUBJECT
TO REGISTRATIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR
RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 THE NOTES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR
HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS
OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING DOCUMENTS.  ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

(REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)





11




--------------------------------------------------------------------------------

Manner in Which Title is to be Held.  (check one)

—

Individual Ownership

—

Community Property

—

Joint Tenant with Right of Survivorship (both parties must sign)

—

Partnership

—

Tenants in common

—

Corporation Trust

—

IRA or Keogh

—

Other (please indicate)

 

          

Dated:  

 

 

 

 

 

INDIVIDUAL INVESTORS

 

ENTITY INVESTORS

 

 

Name of entity, if any

 

 

 

 

Signature (Individual)

 

By:

                                               

 

 

 

Signature

 

 

 

 

 

 

Its:

 

Signature (Joint)

 

Title:

 

(all record holders must sign)                             

 

 

 

 

 

 

 

 

 

 

Name(s) Typed or Printed

 

Name Typed or Printed

 

 

 

 

Address to Which Correspondence
Should be Directed:

 

Address to Which Correspondence
Should be Directed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone Number

 

Phone Number

 

 

 

 

 

 

 

Email Address

 

Email Address

 

 

 

 

 

 

 

Tax Identification or
Social Security Number

 

Tax Identification or
Social Security Number

The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms on _____ day of ___________________, 2009.

 

THE QUANTUM GROUP, INC.

 

 

 

Dated:                                                                     

By:

 

 

Name:

 

 

Its:

 








12


